The court’s determination that it was in the best interests of the child to grant custody to the mother has a sound and substantial basis in the record (see Eschbach v Eschbach, 56 *584NY2d 167 [1982]). The record shows that the father attempted and intended to thwart any relationship between the mother and the child, while the mother was willing to ensure that the father had frequent contact with the child; the mother served as the child’s primary caregiver before the father gained de facto custody by refusing to return the child after a weekend visit; the father failed to attend to the child’s educational needs and was not involved in the child’s upbringing; and the father had abused the mother, sometimes in the presence of the child (see Nimkoff v Nimkoff, 74 AD3d 408, 409 [2010]; Matter of Shayna R., 57 AD3d 262, 263 [2008]). There is no basis to disturb the court’s credibility determinations, which are entitled to deference (Eschbach, 56 NY2d at 173).
We have considered the father’s remaining contentions and find them unavailing. Concur — Mazzarelli, J.P, Catterson, Renwick, Abdus-Salaam and Manzanet-Daniels, JJ.